Citation Nr: 0827232	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1. Entitlement to a rating in excess of 10 percent for a left 
elbow disability.

2. Entitlement to a rating in excess of 10 percent for 
tinnitus.

3. Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

4. Entitlement to an effective date earlier than June 26, 
2002, for the assignment of a 10 percent rating for 
lumbosacral strain.

5. Entitlement to service connection for a pulmonary 
disability.

6. Entitlement to service connection for depressive disorder 
(claimed as anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1996.  It also appears that the veteran has two 
years of unverified active duty prior to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The August 2003 rating decision on appeal granted an 
increased rating of 10 percent for the veteran's left elbow 
disability, and assigned an effective date of June 26, 2002.  
The August 2003 rating decision also granted service 
connection for tinnitus and assigned a 10 percent rating, as 
well as increased the rating for lumbosacral strain to 10 
percent, assigning an effective date of June 26, 2002, the 
date the claim for an increased rating was received.  The 
September 2003 rating decision on appeal denied service 
connection for a pulmonary disability and for depression. 

The veteran submitted a timely notice of disagreement in 
January 2004.  He specifically stated that he disagreed with 
the disability ratings assigned for his left elbow 
disability, lumbosacral strain, and tinnitus, and that he 
disagreed with the denials of service connection for a 
pulmonary disability and depression.  Thereafter, in the 
March 2004 statement of the case, the RO continued to deny 
each of the claims with the exception of the claim for an 
increased rating for lumbosacral strain.  For reasons unclear 
to the Board, the March 2004 statement of the case fails to 
address this issue.  Instead, the RO adjudicated a claim for 
an effective date earlier than June 26, 2002, for the 
assignment of the 10 percent rating for lumbosacral strain.  
The Board can find no evidence showing that the veteran ever 
disagreed with the effective date assigned for the increased 
rating of 10 percent for lumbosacral strain.  However, in his 
May 2004 substantive appeal, the veteran indicated that he 
was appealing all of the issues listed on the March 2004 
statement of the case.  Thus, the Board will address both 
issues.

The issues of entitlement to an increased rating for a left 
elbow disability and entitlement to an increased rating for 
lumbosacral strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected bilateral tinnitus is 
assigned the maximum rating authorized under Diagnostic Code 
6260.

2. By rating decision dated in May 1997, the RO granted 
service connection for lumbosacral strain and assigned a 
noncompensable evaluation, effective October 1, 1996.

3. On June 26, 2002, the veteran filed the instant claim for 
an increased rating for his service-connected lumbosacral 
strain.

4. In an August 2003 rating decision, the RO increased the 
rating for lumbosacral strain to 10 percent, effective June 
26, 2002.

5. There was no pending claim for increase prior to June 26, 
2002, or evidence that the veteran's lumbosacral strain had 
increased in severity so as to warrant a compensable rating 
within the one year period prior to June 26, 2002.

6. Pulmonary disability was not present in service and is not 
etiologically related to service.

7. Depressive disorder was not present in service or 
manifested within one year of his discharge from service, and 
it is not etiologically related to service or a service-
connected disability.


CONCLUSIONS OF LAW

1. Inasmuch as there is no legal basis for a schedular rating 
in excess of 10 percent for the veteran's tinnitus, the 
benefit sought on appeal is denied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

2. The claim for an effective date prior to June 26, 2002, 
for the assignment of a 10 percent evaluation for lumbosacral 
strain, is without legal merit.  38 U.S.C.A. § 5101, 5103, 
5103A, 5107, 5110, 7105(b) (West 2002); 38 C.F.R. § 3.159, 
3.400, 20.200, 20.202, 20.302(b), 20.1103 (2007).

3. Depressive disorder was not incurred or aggravated during 
active service or due to a service-connected disability, and 
its incurrence or aggravation during such service may not be 
presumed..  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4. Pulmonary disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

With respect to the veteran's service connection claims, in 
letters dated in January 2003 and January 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in a June 2007 
correspondence, the veteran indicated that he had no 
additional evidence or information to submit.

As discussed above, with respect to the service connection 
claims the VCAA provisions have been considered and complied 
with.  The veteran was notified and aware of the evidence 
needed to substantiate his claims for service connection, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

With regard to the claim for an increased rating for tinnitus 
and the claim for an earlier effective date for lumbosacral 
strain, the Board notes that the RO has furnished the veteran 
the reasons and bases for the denials and afforded him an 
opportunity to respond.  Additionally, the veteran testified 
at a Travel Board hearing before the undersigned.  Thus, the 
veteran has fully participated in the claims process.  
Moreover, the veteran submitted a June 2007 statement 
indicating that he had no further evidence or information to 
submit.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  
As will be explained below, the law and not the facts are 
dispositive on these two issues; therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not for 
application.  In essence, the claims are being denied as a 
matter of law, so no further development under the VCAA or 
previously existing law is warranted.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Earlier Effective Date

Generally, the effective date of an award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date of the award is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  
If the ascertainable increase occurs more than one year prior 
to the receipt of the claim, the date of receipt of the claim 
is the effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

The basic facts of this case are not in dispute.  By rating 
decision dated in May 1997, the RO granted service connection 
for lumbosacral strain and assigned a noncompensable 
evaluation, effective October 1, 1996.  The veteran was 
notified of this decision by letter dated in June 1997.  The 
veteran did not appeal this decision.  

Thereafter, the veteran filed a claim for an increased rating 
for this disability on June 26, 2002.  By rating decision 
dated in August 2003, the RO granted a 10 percent rating for 
lumbosacral strain, effective June 26, 2002.  The veteran was 
notified of the decision in August 2003.  The veteran filed a 
timely notice of disagreement and in March 2004, the RO 
issued a statement of the case on the effective date issue.  

The date of receipt of the claim for increase, for effective 
date purposes, is June 26, 2002, the date the informal claim 
for an increased rating was received by the RO.  The veteran 
contends that the effective date of the 10 percent rating 
should be the day after the veteran separated from service.  

The Board notes that there is no medical evidence pertaining 
to the lumbosacral strain in the one year period prior to the 
claim for increase which could be construed as a formal or 
informal claim for increase.  Therefore, the Board believes 
that the RO correctly determined that it was factually 
ascertainable that the increase in disability occurred on 
June 26, 2002.  There is no evidential basis for concluding 
that it was factually ascertainable at an earlier time in the 
one-year period prior to the date of the receipt of the claim 
that the increase in disability had occurred.  In this 
regard, there is a medical note from Lyster Army Community 
Hospital dated in October 2001, which indicates that the 
veteran's back displayed normal range of motion and no 
paraspinal tenderness.  A June 17, 2002, medical note states 
that the veteran continued to have low back pain.  It was 
also noted that there were no new complaints.  Such 
symptomatology does not warrant a 10 percent rating under the 
criteria then in effect for rating disabilities of the spine.  

The veteran testified that he believed that the effective 
date for the 10 percent rating for the service-connected back 
disability should be from the date of retirement from service 
in 1996.  He did not content that he filed an earlier claim 
for increase or identify any medical evidence in support of 
his contentions.  

Accordingly, on these facts, June 26, 2002, is the earliest 
possible effective date for the grant of a 10 percent rating 
for lumbosacral strain.  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by such authority.  As, on these facts, no 
effective date for the grant of a 10 percent rating for 
lumbosacral strain earlier than June 26, 2002, is assignable, 
the claim must be denied.  Where, as here, the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown,  6. 
Vet. App. 426, 430 (1994).  

II. Increased Rating for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  This is the maximum schedular 
evaluation assignable for that condition.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed VA's long-standing interpretation 
of Diagnostic Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for a 
higher schedular rating for his service-connected bilateral 
tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the veteran has not required 
frequent hospitalization for his tinnitus and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

	A. Pulmonary Disability

The veteran contends that he is entitled to service 
connection for pulmonary disability because it was incurred 
in service.

Service treatment records contain several entries regarding 
complaints of a sore throat and cough, as well as one entry 
regarding breathing difficulty.  However, examination of the 
chest was consistently normal, no diagnosis of a pulmonary 
disorder was ever rendered, and the periodic medical 
examinations disclosed that the veteran's respiratory system 
was normal.  There is no indication of any medications 
prescribed for a respiratory condition during service.  Thus, 
the medical evidence fails to show that the veteran had any 
chronic pulmonary disability in service.

The March 1997 VA examination report notes that the veteran's 
chest was normal.  Private medical records dated in March 
1999 from Flowers Hospital, Inc.,  note normal chest X-rays 
and normal examination.  A May 2000 chest X-ray study notes a 
radiographically nonacute chest.  Medical records dated in 
December 2001 from Lyster Army Community Hospital reveal 
complaints of shortness of breath at rest and a history of 
asthma, which was noted to be stable.  The diagnoses were 
coronary artery disease, hypothyroidism, sinusitis, and 
bronchitis.  An April 2002 medical record notes that the 
lungs were clear to auscultation bilaterally.  A July 2003 VA 
progress note states that the veteran had, by way of history, 
chronic obstructive pulmonary disease.  On exam, the 
veteran's lungs were clear, and without wheezes, rales or 
rhonchi.  The assessment specifically noted no complaints 
regarding chronic obstructive pulmonary disease.  An October 
2004 VA cardiology consult notes that the veteran was having 
chest pain.  Exam of the lungs revealed no dullness to 
percussion.  The breath sounds were markedly diminished and 
there were some crepitant rales and expiratory wheezes.  An 
August 2005 VA progress note lists a diagnosis of acute 
bronchitis.  

The veteran testified that he had a respiratory condition in 
service and used medication, to include Albuteral, for that 
condition during service.  

Without any medical evidence showing a chronic pulmonary 
disability in service or a nexus between any currently 
present pulmonary disability and the veteran's active 
service, the claim must be denied.  The Board notes that 
veteran's contention that he had an inservice respiratory 
condition, but that contention is not support by the service 
treatment records.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

	B. Depression

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
established on a secondary basis for a disability, shown to 
be proximately due to, or the result of, a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). 

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service medical records are negative for any evidence of 
depression or anxiety.  Significantly, shortly after service, 
in November 1996, the veteran filed a claim for service 
connection for disabilities of the knee, elbow, and back, but 
he did not allege at that time or until January 2003 that he 
had a service-connected depressive (or anxiety) disorder.  

The earliest post-service medical evidence of any depression 
or anxiety consists of VA progress notes dated in November 
2002, which show that the veteran complained of feelings of 
depression beginning two or three years before retirement.  
He indicated that he was concerned about his finances.  The 
diagnosis was depressive disorder, not otherwise specified.  
Although the record contains subsequent medical evidence 
documenting the veteran's complaints of anxiety, there is no 
indication in any of the medical evidence that the veteran 
was diagnosed with any depressive or anxiety disorder within 
one year of his discharge from service or that any currently 
diagnosed depressive disorder is etiologically related to 
service.  

The veteran testified that his depression might be related to 
his service-connected disabilities but did not identify any 
medical evidence linking the claimed condition to service or 
a service connected disability.

In essence, the evidence of a nexus between the veteran's 
depressive disorder and his military service or a service-
connected disability is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the absence of any medical evidence of depressive 
disorder within one year of the veteran's discharge from 
service or medical evidence linking any currently diagnosed 
depressive disorder to the veteran's military service, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to an effective date earlier than June 26, 2002, 
for the assignment of a 10 percent rating for lumbosacral 
strain is denied.

Entitlement to service connection for a pulmonary disability 
is denied.

Entitlement to service connection for depressive disorder 
(claimed as anxiety) is denied.


REMAND

The veteran contends that he is entitled to an increased 
rating for his left elbow disability and for his lumbosacral 
strain because they are more severe than contemplated by the 
currently assigned ratings.  

With respect to the veteran's claim for a higher evaluation 
for lumbosacral strain, the Board notes that although the 
veteran disagreed with the 10 percent rating assigned in the 
August 2003 rating decision, the RO has not yet issued a 
statement of the case on this issue.  

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO for the issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, 
unless specific correspondence from the veteran or his 
representative is identified which specifically withdraws the 
appeal for an increased rating for lumbosacral strain, the RO 
should issue a statement of the case.  

After the RO has issued the statement of the case, the claim 
for an increased rating for lumbosacral strain should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

With regard to the claim for an increased rating for the left 
elbow disability, the Board notes that additional development 
is required before the Board can proceed with the appeal.

Specifically, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

In the instant case, the veteran has not been provided 
sufficient notice under Vazquez-Flores.  In a January 2004 
letter, the veteran was instructed to submit evidence showing 
that his left elbow disability has increased in severity, but 
he has not been advised to submit medical or lay evidence 
demonstrating the effect that worsening has on employment and 
daily life.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date.  Thus, 
corrective notice can be provided on remand.

Additionally, the Board notes that a June 6, 2007, printout 
from a VA Medical Center (VAMC) indicates that the veteran 
failed to appear for a joints examination.  Thereafter, a 
June 28, 2007, letter was sent to the veteran, informing him 
that he had failed to appear for the VA examination, and 
explaining that a new examination would be scheduled in the 
near future.  The next record in the claims folder is a July 
5, 2007, printout from the VAMC which indicates that the 
veteran again failed to report for a scheduled VA 
examination.  However, nothing in the record shows that the 
veteran was properly notified of either scheduled 
examination.  The veteran testified that he did not receive 
notice of the 2007 VA examination.  Therefore, the Board 
cannot be certain that the veteran was aware that any 
examination was scheduled.  As such, a new examination is 
warranted.

Finally, the last treatment records in the file are dated in 
May 2007.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake all 
actions required by 38 C.F.R. § 19.26, 
including issuance of a statement of 
the case, so that the veteran may have 
the opportunity to complete an appeal 
(if he so desires) on the issue of 
entitlement to an increased rating for 
lumbosacral strain.

2. With regard to the claim for an 
increased rating for the left elbow 
disability, the RO/AMC should send the 
veteran and his representative a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the 
information and evidence needed to 
establish an effective date for an 
increased rating, as outlined by the 
Court in Dingess/Hartman.  The notice 
should also notify the veteran that, to 
substantiate a claim for a higher rating, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2. The RO/AMC should obtain all VA 
treatment records dating since May 
2007.

3. The RO/AMC should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination 
requested below.

4. After the above has been accomplished, 
to the extent possible, the RO should 
make arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected left elbow 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left elbow disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

The examiner should note whether the 
veteran's left elbow exhibits impairment 
of the flail joint; or joint fracture 
with marked cubitus varus or cubitus 
valgus deformity, or with ununited 
fracture of the head of the radius.  The 
examiner also should state whether there 
is nonunion of the radius and ulna with 
flail false joint.  The examiner should 
further note whether the radius exhibits 
malunion with bad alignment; nonunion in 
the upper half; nonunion in the lower 
half with false movement without loss of 
bone substance or deformity; or nonunion 
in the lower half with false movement 
with loss of bone substance and marked 
deformity.  The examiner should state 
whether there is impairment of supination 
and pronation, and the degree of motion 
lost.  

The examiner should note the exact 
measurements for flexion and extension, 
and specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and provide an 
assessment of the degree of severity of 
any pain.  If the left elbow is 
ankylosed, the examiner should so state.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the impact of the disability 
on his ability to work.  The rationale 
for all opinions expressed should also be 
provided.

5. The RO should then readjudicate the 
issue of entitlement to an increased 
rating for a left elbow disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


